Name: 92/246/EEC: Commission Decision of 14 April 1992 amending Commission Decision 91/449/EEC laying down the specimen animal health certificates in respect of meat products imported from third countries
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  animal product;  health;  agricultural activity
 Date Published: 1992-05-09

 Avis juridique important|31992D024692/246/EEC: Commission Decision of 14 April 1992 amending Commission Decision 91/449/EEC laying down the specimen animal health certificates in respect of meat products imported from third countries Official Journal L 124 , 09/05/1992 P. 0043 - 0043 Finnish special edition: Chapter 3 Volume 42 P. 0035 Swedish special edition: Chapter 3 Volume 42 P. 0035 COMMISSION DECISION of 14 April 1992 amending Commission Decision 91/449/EEC laying down the specimen animal health certificates in respect of meat products imported from third countries (92/246/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on animal health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1) as last amended by Council Regulation (EEC) No 3763/91 (2) and in particular Articles 21a and 22 thereof, Whereas Council Decision 79/542/EEC (3), as amended by Commission Decision 92/14/EEC (4), draws up a list of third countries from which the Member States authorize imports of bovine animals, swine and equidae, fresh meat and meat products; Whereas Commission Decision 91/449/EEC (5), as amended by Decision 92/245/EEC (6), lays down the specimen animal health certificates in respect of meat products imported from third countries; Whereas meat products which have been cooked to a centre temperature of at least 80 °C can be authorized to be imported into the territory of the Community coming from South Africa; Whereas it is necessary to amend the list of countries authorized to import into the Community meat products which have been cooked to a centre temperature of at least 80 °C accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Annex C, part II of Decision 91/449/EEC, the list of countries approved to use the model animal health certificate is amended by the addition of the following country: 'South Africa'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 356, 24. 12. 1991, p. 1. (3) OJ No L 146, 14. 6. 1979, p. 15. (4) OJ No L 71, 18. 3. 1992, p. 30. (5) OJ No L 240, 29. 8. 1991, p. 28. (6) See page 42 of this Official Journal.